DISMISSED; Opinion Filed October 29, 2018.




                                              In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-18-01055-CV

     FAY SERVICING, L.L.C. AND CHRISTIANA TRUST, A DIVISION OF
 WILMINGTON SAVINGS FUND SOCIETY, FSB, AS TRUSTEE OF ARLP TRUST 3,
                              Appellants
                                 V.
   TIMMY LATTIE SAVAGE II AND SARAH ELIZABETH SAVAGE, Appellees

                      On Appeal from the 219th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 219-02619-2016

                             MEMORANDUM OPINION
                           Before Justices Lang, Fillmore, and Schenck
                                     Opinion by Justice Lang
       Before the Court is appellants’ October 18, 2018 motion to dismiss the appeal with

prejudice. In the motion, appellants state that the parties have settled this matter and ask for the

appeal to be dismissed. TEX. R. APP. P. 42.1(a)(1). We grant the motion.

       We dismiss this appeal with prejudice.




                                                  /Douglas S. Lang/
                                                  DOUGLAS S. LANG
                                                  JUSTICE

181055F.P05
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

 FAY SERVICING, L.L.C. AND                          On Appeal from the 219th Judicial District
 CHRISTIANA TRUST, A DIVISION OF                    Court, Collin County, Texas
 WILMINGTON SAVINGS FUND                            Trial Court Cause No. 219-02619-2016.
 SOCIETY, FSB, AS TRUSTEE OF ARLP                   Opinion delivered by Justice Lang, Justices
 TRUST 3, Appellants                                Fillmore and Schenck participating.

 No. 05-18-01055-CV         V.

 TIMMY LATTIE SAVAGE II AND
 SARAH ELIZABETH SAVAGE,
 Appellees

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that all costs be borne by the party incurring the same.


Judgment entered this 29th day of October, 2018.




                                              –2–